PER CURIAM.
We affirm the order denying defendant’s motion for postconvietion relief. Defendant did not meet his burden of demonstrating “that his counsel did not provide reasonably effective performance and that, absent counsel’s deficient performance, the jury would have reached a different result.” Williams v. State, 515 So.2d 1042, 1043 (Fla. 3d DCA 1987); Knight v. State, 394 So.2d 997 (Fla.1981); Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The trial court properly determined that defendant was not entitled to relief based on ineffective assistance of trial counsel.
Affirmed.